Order filed, December 4, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00873-CV
                                    ____________

          LIBERTY MUTUAL INSURANCE COMPANY AND NATIONS
              CONSTRUCTION MANAGEMENT, INC., Appellant

                                            V.

                HEITKAMP SWIFT ARCHITECTS, INC., Appellee


                        On Appeal from the 80th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2011-12048


                                        ORDER

       The reporter’s record in this case was due October 22, 2012. See Tex. R. App. P.
35.1. On October 24, 2012, this court ordered the court reporter to file the record within
30 days. The record has not been filed with the court. Because the reporter’s record has
not been filed timely, we issue the following order.

       We order Michelle Tucker, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Michelle Tucker does not timely file the record as ordered, we will issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM